Citation Nr: 0401546	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-05 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to April 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from October 1998 and May 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied entitlement 
to service connection for right ear hearing loss, tinnitus, 
asthma, and sinusitis.  The matters were previously before 
the Board in November 2000 and remanded for further 
development and adjudication.  

In a March 2002 rating decision, the RO granted service 
connection for sinusitis and asthma.  As such, the matters 
are no longer on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  The probative and competent evidence of record 
establishes that right ear hearing loss cannot not be 
dissociated from service.

3.  The probative and competent evidence of record 
establishes that tinnitus is the result of right ear hearing 
loss.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303  (2003).

2.  Tinnitus is proximately due to of the result of the 
service-connected right ear hearing loss.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable disposition of the issues resolved 
in this determination, the Board finds that further 
development under the Veteran's Claims Assistance Act of 2000 
(VCAA) and/or previously existing law is not necessary. 

The veteran contends that he is entitled to service 
connection for right ear hearing loss and tinnitus.  
Specifically, he asserts that he incurred the aforementioned 
disabilities as a result of exposure to loud noise from 
artillery and mortar fire while driving a supply truck during 
his period of active duty service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service. See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). When a veteran 
seeks service connection for a disability, due consideration 
shall be given to the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and 
all pertinent medical and lay evidence. See 38 U.S.C.A.
§ 1154; 38 C.F.R. § 3.303(a). 

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. See 
Pond v. West, 12 Vet. App. 341, 346 (1999). 

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).


The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  Certain chronic 
disabilities are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A.
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. § 3.303(b).  In order for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.

The Board has reviewed the evidence of record, which 
includes, but is not limited to: the veteran's service 
medical and personnel records; his contentions; reports of VA 
examination dated in March 1984, April 1999, September 1999, 
and July 2001; VA outpatient treatment records dated between 
1968 and 2002; private medical records from Dr. RJ 
(initials), Midwest City Clinic, Sunnglance Family Medical 
Clinic, St. Anthony Hospital and Center of Behavioral 
Medicine, Oklahoma City Clinic, Dr. TS, Dr. RD, and JAW; and 
lay statements.  


Service connection for Right Ear Hearing Loss

Based on the delineated evidence, the Board finds that 
service connection for right ear hearing loss is warranted.  
In this regard, when the veteran first entered service, his 
January 1966 enlistment audiogram revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
N/A
-5
LEFT
-5
-5
-5
N/A
0

Two years later upon separation examination in April 1968, 
the veteran had decreased hearing.  An audiogram contained 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
20
LEFT
0
0
0
N/A
20

VA outpatient treatment records dated in December 1982 note 
the veteran had decreased hearing to high pitch in his right 
ear.  On VA audiological evaluation in June 1978, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
0
LEFT
10
0
15
10
5

A subsequent VA audiological evaluation dated in September 
1979, showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
15
5
LEFT
5
0
10
10
10

In January 1999, the veteran had a private audiogram at the 
Oklahoma City Clinic.  The veteran complained of hearing loss 
and tinnitus for many years.  The examiner noted the veteran 
had a history of artillery noise exposure in service.  

In April 1999, the veteran was evaluated by private 
physician, Dr. RD.  He indicated that he reviewed the 
aforementioned audiogram and found that it showed moderate 
sensorineural hearing loss in the right ear.  
Dr. RD opined that considering there was an absence of family 
history or any other risk factors, aside from the veteran's 
tour in Vietnam, it was as likely as not that the veteran's 
hearing loss was due to his service experience.  He concluded 
that the recent MRI of the veteran's head was negative, which 
would have explained any pathologic cause of the hearing 
loss.

A September 1999 VA examination, while not in reference to 
hearing loss, did note the veteran reported driving a supply 
truck in service and that he was exposed to mortar and 
artillery fire.  In July 2001, the veteran underwent an 
additional audiological evaluation.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
55
50
LEFT
15
10
20
20
20

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.  
The examiner diagnosed the veteran with right ear hearing 
loss with tinnitus.  He further concluded that tinnitus was 
secondary to the hearing loss.  The examiner opined that 
because post-service hearing tests indicated normal threshold 
acuity bilaterally, the veteran's hearing loss and tinnitus 
were not the result of any noise exposure during service, but 
likely the result of post-service noise exposure.

VA outpatient treatment records dated between 2001 and 2002 
show the veteran was diagnosed with sensorineural hearing 
loss.  He was fitted with a right ear hearing aid in June 
2002.

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater, or when at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  
As revealed in the most recent evidence delineated above, 
specifically the July 2001 audiogram, the veteran's meets the 
standard for impaired hearing of his right ear. 38 C.F.R. 
§ 3.385.  Thus, he has a disability for VA compensation 
purposes.  However, there is some question as to whether 
right ear hearing loss was incurred in service.  

The Board would note at this juncture that the RO granted 
service connection for post-traumatic stress disorder (PTSD) 
in a February 2000 rating decision.  Service connection was 
granted based on evidence that verified the veteran drove a 
supply truck delivering ammunition, which was constantly 
shelled.

The Board finds that after careful consideration of all 
procurable and assembled data, there exists a reasonable 
doubt regarding service origin.  Based on the April 1999 and 
July 2001 medical opinions, the Board finds that there is an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim.  
Therefore, affording all reasonable doubt in favor of the 
veteran, service connection is granted for right ear hearing 
loss.


Service Connection for Tinnitus

As found above, service connection has been established for 
right ear hearing loss.  The veteran has also filed a claim 
of entitlement to service connection for tinnitus.
The Board does find that service connection would be denied 
on a direct causation basis as there was no evidence of 
tinnitus in service, nor are there any nexus opinions 
relating any tinnitus to the veteran's period of active duty 
service.  38 C.F.R. § 3.303.  However, there is credible 
evidence of record, which reflects that tinnitus is secondary 
to the right ear hearing loss.  As such, the Board will focus 
its analysis on secondary service connection.   

A disability, which is proximately due to, the result of, or 
aggravated by a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet. App. 439 (1995).  
The United States Court of Appeals for Veterans Claims (CAVC) 
has held that when aggravation of a veteran's non-service 
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id.  

In the case at bar, the veteran had a private audiogram in 
January 1999 at the Oklahoma City Clinic.  He complained of 
hearing loss and tinnitus for many years.  The examiner noted 
he had a history of artillery noise exposure in service.  

In April 1999, private physician, Dr. RD evaluated the 
veteran.  He indicated that he reviewed the aforementioned 
audiogram and found that it showed moderate sensorineural 
hearing loss in the right ear.  Dr. RD opined that 
considering there was an absence of family history or any 
other risk factors, aside from the veteran's tour in Vietnam, 
it was as likely as not that the veteran's hearing loss was 
due to his service experience.  He concluded that the recent 
MRI of the veteran's head was negative, which would have 
explained any pathologic cause of the hearing loss.

In July 2001, the veteran underwent an additional 
audiological evaluation.  The examiner diagnosed him with 
right ear hearing loss with tinnitus.  He further indicated 
that tinnitus was secondary to the hearing loss.  Though the 
examiner ultimately concluded that hearing loss and tinnitus 
were not the result of any noise exposure during service, the 
Board has found in the instant decision that after affording 
the veteran all reasonable doubt, service connection for 
hearing loss is warranted.  Thus, in the same vein, the Board 
finds that tinnitus is proximately due to or the result of 
the service connected right ear hearing loss. 38 C.F.R. § 
3.310.  As such, service connection is granted for tinnitus 
on a secondary basis.


ORDER

Entitlement to service connection for right ear hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



